NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TRACY GARRETT,                                  No. 18-15641

                Plaintiff-Appellant,            D.C. No. 4:12-cv-00890-JGZ

 v.
                                                MEMORANDUM*
LOUIS W. WINN, Jr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Federal prisoner Tracy Garrett appeals pro se from the district court’s

summary judgment in his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging retaliation,

deliberate indifference to safety, and excessive force claims. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s decision on cross-

motions for summary judgment. Guatay Christian Fellowship v. County of San

Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Garrett’s

retaliation claim because, even if a Bivens remedy is available for this claim,

Garrett failed to raise a genuine dispute of material fact as to whether his protected

activity motivated defendant Diaz’s allegedly retaliatory conduct or whether Diaz’s

conduct did not reasonably advance a legitimate correctional goal. See Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements of a

retaliation claim in the prison context).

      The district court properly granted summary judgment on Garrett’s

deliberate indifference to safety claim because Garrett failed to raise a genuine

dispute of material fact as to whether defendants Hansen or Winn knew of and

disregarded an excessive risk to his safety. See Farmer v. Brennan, 511 U.S. 825,

837 (1994) (“[T]he official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.”).

      The district court properly granted summary judgment on Garrett’s

                                            2                                     18-15641
excessive force claim because a judgment in Garrett’s favor would necessarily

imply the invalidity of his related disciplinary proceeding, and Garrett has not

demonstrated that the results of his disciplinary proceeding, including the loss of

good-time credits, have been invalidated. See Heck v. Humphrey, 512 U.S. 477,

486-87 (1994) (if “a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence . . . the complaint must be dismissed unless

the plaintiff can demonstrate that the conviction or sentence has already been

invalidated”); see also Edwards v. Balisok, 520 U.S. 641, 648 (1997) (extending

Heck to prison disciplinary proceedings resulting in the loss of good-time credits).

      AFFIRMED.




                                          3                                   18-15641